DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 13, is drawn to a method of mounting a hair weft extension; which was not previously set forth in the original claims. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as tying the hair weft to the beaded core before mounting to a user’s head.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2003/0234027).
Smith discloses a beaded row hanger for a hair weft extension adapted to be threadably attached to a user’s head via a plurality of hair tufts and a tying thread comprising a plurality of small beads(10) pre-strung on a bead cord (16); wherein a first and a last pre-strung bead is tied off on said bead cord (paragraph 18) and said plurality of pre-strung beads (10) are looped onto and retained on said bead cord (16), each bead on said pre-strung bead cord spaced apart on said bead cord a predetermined distance (paragraph 18); each pre-strung bead having a central passage sized to receive via threading a corresponding hair tuft (scalp hairs; paragraph 18), of said plurality of hair tufts, and further sized to receive via threading said tying thread (14), each pre-strung bead deformable to multiple crimped conditions and multiple open passage conditions (the bead is capable of being in multiple crimped conditions depending on the force applied to the bead); in said crimped condition, said central passage is collapsed about said corresponding hair tuft and said tying thread; in a first open condition, said central passage permits threading of said corresponding hair tuft therethrough; and in a second open condition while retaining said corresponding hair tuft therein, said central passage permits threading of said tying thread therethrough and sewn attachment of said hair weft thereto (see Figures 1-3).
Regarding claim 2, the central passage has an inside passageway measurement of between 1 and 10 mm (paragraph 15).
Regarding claim 3, each small bead has a longitudinal dimension of between 2 and 12 mm, said longitudinal dimension being coplanar with said axial centerline of said central passage (paragraph 15).
Regarding claim 5, Smith discloses a kit for use in attaching a hair weft extension to head hair via a plurality of hair tufts, the kit comprising a tying thread (14); a threader having a user grip terminating in a loop or eye; a bead hanger having a plurality of small beads (10) pre-strung on a bead cord (16), each pre- strung bead having a central passage sized to concurrently receive (a) a corresponding hair tuft of said plurality of hair tufts (scalp hair), (b) said tying thread and (c) loop or eye; wherein a first and a last pre-strung bead is tied off on said bead cord and said plurality of pre-strung beads are looped onto and retained on said bead cord (see Figures 1-3), each bead on said pre-strung bead cord spaced apart on said bead cord a predetermined distance (paragraph 19); each pre-strung bead (10) deformable to multiple crimped conditions and multiple open passage conditions (paragraph 21); in said crimped condition, said central passage is collapsed about said corresponding hair tuft and said tying thread; in a first open condition, said central passage is adapted to permit threading of said corresponding hair tuft therethrough with said loop or eye while said loop or eye being adapted to capture said corresponding hair tuft therein and thereafter adapted to thread said corresponding hair tuft through said central passage; and in a second open condition, said central passage is adapted to permit threading of said tying thread with said loop or eye while said corresponding hair tuft is captured in said central passage, said loop or eye being adapted to capture said tying thread therein and thereafter adapted to thread said tying thread and loop or eye through said central passage while said corresponding hair tuft is captured in said central passage and adapted to sew said hair weft to said bead (see Figures 1-3; the bead is capable of being in multiple crimped conditions depending on the force applied to the bead).
Regarding claim 6, the threader has a wire loop extending from said user grip (paragraph 21).
Regarding claim 7, a needle, said needle having said eye and said user grip, said eye adapted to capture said tying thread therein (paragraph 21).
Regarding claim 8, the threader includes a first and a second threading tool, said first threading tool has a handle grip the user grip which terminates in a stiff wire loop extending from said handle grip; and said second threader tool is a needle with an eye, said eye adapted to capture said tying thread therein (paragraph 21).
Regarding claim 9, said central passage has an inside passageway measurement of between 1 and 10 mm (paragraph 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2003/0234027) in view of Ingersoll (US 6,109,274).
Smith discloses a plier adapted to crimp and open the bead (paragraph 21). Smith does not disclose multiple crimped conditions including a first crimped condition wherein the bead is collapsed solely about the corresponding hair tuft and a second crimped condition wherein the bead is collapsed solely about the corresponding hair tuft and the tying thread, Smith also does not disclose the bead has a longitudinal dimension between 2 and 12 mm. Ingersoll teaches multiple crimped condition for attachment and removal Ingersoll also teaches a first crimped condition solely around a hair tuft and a second crimped position collapsed about the hair tuft and tying thread (see Figure 7; col. 4, lines 55-65)  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the bead of Smith have multiple crimped conditions to allow the user different configurations, or to open and close the bead for reusable purposes.  It would have been obvious to one having ordinary skill in the art before the effective fling date to have the bead be made with a longitudinal direction between 2 and 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance case, the bead has to be small enough to be concealed under the user’s hair.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Smith does not disclose the beads pre-strung on a cord to form a pre-strung beaded cord, Smith teaches in Figure 3 beads pre-strung on a cord (paragraph 18). The beads of Smith are “bead 10 may be secured to the cable by ties 11 threaded through the bead aperture 12 and either tied to, or woven into, the cable 16”. Therefore, the beads are “pre-strung” since the beads are place onto the cable before placed into the user’s hair.
In response to applicant’s argument that the beads are not generally uniformly spaced apart on a cord; Smith teaches the beads uniformly spaced on a cord, paragraph 19, “the article may have two or more beads 10 attached, spaced apart from each other, along a cable 16. The preferred spacing is approximately one inch”. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For instance, applicant argues Smith’s construction is to heavy for the user without specifically pointing out the language of the claims patentably distinguishes them from the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
7/19/2022